 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11

12
     CAMERON MILLS ANDERSON,                           2:20-cv-01364 KJM DMC
13
                                          Plaintiff, ORDER GRANTING DEFENDANT’S
14                                                   FIRST REQUEST FOR EXTENSION OF
                      v.                             TIME TO FILE RESPONSIVE
15                                                   PLEADING
16   C. PENA,                                          Judge:   The Honorable Dennis M.
                                                                Cota
17                                     Defendant. Trial Date:   Not Set
                                                  Action Filed: July 8, 2020
18

19        Good cause appearing, Defendant’s First Request for Extension of Time to file a response

20   to Plaintiff’s complaint is GRANTED. Defendant shall respond to the Complaint on or before

21   July 23, 2021.

22

23   Dated: May 24, 2021
                                                       ____________________________________
24                                                     DENNIS M. COTA
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                   1
                                                         (PROPOSED) ORDER (2:20-cv-01364 KJM DMC)
